UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7654


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DONZEL FREDRICKUS STINSON, a/k/a Shack, a/k/a Shaq,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.         Richard L.
Voorhees, District Judge. (5:06-cr-00022-RLV-CH-20)


Submitted:   January 10, 2013             Decided:   January 23, 2013


Before MOTZ, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Donzel Fredrickus Stinson, Appellant Pro Se. Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Donzel Fredrickus Stinson appeals the district court’s

order denying his motion for a reduction in his sentence under

18 U.S.C. § 3582(c)(2) (2006).              We have reviewed the record and

find   no   reversible    error.       Accordingly,     we    affirm    for    the

reasons stated by the district court.                 See United States v.

Stinson, No. 5:06-cr-00022-RLV-CH-20 (Aug. 23, 2012).                    We deny

Stinson’s motion for appointment of counsel.                  We dispense with

oral   argument   because      the    facts    and   legal    contentions      are

adequately    presented   in    the    materials     before    this    court   and

argument would not aid the decisional process.



                                                                        AFFIRMED




                                        2